    Case: 4:19-cv-00112-AGF Doc. #: 73 Filed: 04/01/19 Page: 1 of 3 PageID #: 617



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

    DAVID DIXON, et al.,                   )
                                           )
                       Plaintiffs,         ) Case No. 4:19-CV0112AGF
                                           )
    v.                                     )
                                           )
    CITY OF ST. LOUIS, et al.,             )
                                           )
                       Defendants.         )

DEFENDANT JUDGES’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
FILE THEIR MEMORANDUM OF LAW PURSUANT TO THE COURT’S ORDER
         The Defendant Judges respectfully ask the Court for a ten-day extension of

time, until April 12, 2019, to file their memorandum of law addressing the propriety

and scope of the depositions of judges pursuant to the Court’s order. (Doc. 64). In

support of this motion, the Defendant Judges state:


         1. The Court entered its order on March 22, 2019, requiring the parties to file

            by April 2, 2019, memoranda of law addressing the propriety and possible

            scope of such depositions and the feasibility of protective or alternative

            measures for obtaining the information sought. (Doc. 64).

         2. Due to the press of other business, the Defendant Judges need additional

            time to prepare their memorandum.

         3. Counsel for the Defendant Judges contacted counsel for Plaintiffs on April

            1, 2019, and Plaintiffs have consented to this extension request. 1


1
 Plaintiffs have already obtained an identical extension (Doc. 71) with the
Defendant Judges’ consent. Due to imperfect-but collegial-communication
                                             1
 Case: 4:19-cv-00112-AGF Doc. #: 73 Filed: 04/01/19 Page: 2 of 3 PageID #: 618



                                      Respectfully submitted,

                                      ERIC S. SCHMITT,
                                      Attorney General


                                       /s/ Robert J. Isaacson
                                      D. John Sauer, #58721
                                        Solicitor General
                                      Robert Isaacson, #38361
                                        Assistant Attorney General
                                      Peter. T. Reed, #70756
                                        Deputy Solicitor General
                                      Post Office Box 861
                                      St. Louis, MO 63188
                                      Tel: (314) 340-7861
                                      Fax: (314) 340-7029
                                      Attorneys for Defendants Ransom,
                                      Burlison, Hogan, Roither, and
                                      McCarthy



                         CERTIFICATE OF SERVICE
       I hereby certify that on April 1, 2019, a copy of the foregoing was filed
electronically with the Clerk of Court to be served by operation of the Court’s
electronic filing system upon all counsel of record:




                                      /s/ Robert J. Isaacson
                                      Assistant Attorney General




between the Defendant Judges’ and Plaintiffs’ counsel, the parties did not file
a joint motion.
                                       2
Case: 4:19-cv-00112-AGF Doc. #: 73 Filed: 04/01/19 Page: 3 of 3 PageID #: 619




                                      3
